People v Woodmansee (2018 NY Slip Op 05635)





People v Woodmansee


2018 NY Slip Op 05635


Decided on August 2, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 2, 2018

108504

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vROBERT WOODMANSEE, Appellant.

Calendar Date: June 11, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ.


 Rebecca L. Fox, Plattsburgh, for appellant.
J. Anthony Jordan, District Attorney, Fort Edward (Joseph A. Frandino of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered February 19, 2016, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Judgment affirmed. No opinion.
Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.